                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRY MIKOLAJCZAK,
Individually and on behalf of all others
Similarly situated                                                          PLAINTIFFS

V.                                    4:19CV00290 JM

FAMILIES, INC. OF ARKANSAS                                                  DEFENDANT

                                            ORDER

        The parties’ joint motion to dismiss with prejudice, docket #9, is GRANTED. For good

cause shown, this action is dismissed with prejudice. The Clerk is directed to close the case.

       IT IS SO ORDERED this 18th day of February, 2020.



                                                     _________________________________
                                                     James M. Moody Jr.
                                                     United States District Judge




                                                1
